COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jason Conway v. The State of Texas

Appellate case number:      01-14-00659-CR

Trial court case number:    1424502

Trial court:                262nd District Court of Harris County

        On September 8, 2015, appellant filed a “Second Emergency Motion to Abate
Appeal and Remand for Third Supplemental Clerk’s Record” requesting that we order the
trial court clerk to file a supplemental clerk’s record that contains the affidavit of Kathryn
Robinson Wallace.
       Appellant has also requested an extension of 20 days from the date that the
supplemental clerk’s record containing the affidavit is filed within which to file his reply
brief.
       The State has had more than 10 days to file a response to appellant’s motion but
no response has been received. See TEX. R. APP. P. 10.3(a).
       We grant appellant’s motion to supplement the record and order the trial court
clerk to file a supplemental clerk’s record containing the affidavit of Kathryn Robinson
Wallace dated November 12, 2014 with the Clerk of this Court, within 10 days of the
date of this order. TEX. R. APP. P. 34.5(c)(1).
       We further grant appellant’s request for an extension. Appellant’s reply brief will
be due 20 days after the trial court clerk files the supplemental clerk’s record with the
Clerk of this Court. See TEX. R. APP. P. 38.6(c).
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: September 24, 2015